DETAILED ACTION
Withdrawal of Finality
This action withdraws the Final office action dated 11th August 2021 and resets the period for reply to 3 months.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection 
The following addresses applicant’s remarks in the After Final filed on 5th October, 2021.  No Claim(s) were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-16 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.  The Examiner is extracting the finality in the Final Office Action mailed on 11th August 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6-9) dated 10/05/2021, with respect to the rejection 

Applicant’s arguments (Remarks Pg. 6) dated 10/05/2021, with respect to the objection of the Claim(s) 3 has been fully considered and are persuasive, therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6) dated 5/12/2021, with respect to the amendment of the Claim(s) 1-7, and 9-13; and new Claim(s) 14-16 have been fully considered.

Applicant’s arguments (Remarks Pg. 6) dated 5/12/2021,with respect to the rejection of the Claim(s) 1-6, and 9-13 under AlA 35 U.S.C. § 112(b) have been fully considered and are persuasive in view of the amended Claim(s); therefore, the rejections have been withdrawn.

Applicant’s arguments (Remarks Pg. 6-8) dated 5/12/2021,with respect to the rejection of the Claim(s)  under AlA 35 U.S.C. § 103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng; NPL, (A 1.8 V CMOS fourth-order Gm-C bandpass sigma-delta modulator dedicated to front-end ultrasonic receivers", Analog Integrated Circuits and Signal Processing, Kluwer Academic Publishers, BO, vol. 48, no. 2, 9 May 2006 (2006-05-09), pages 121-132, XP019390181, ISSN: 1573-1979, DOI: 10.1007/S10470-006-6997-0) in view of Norman; NPL,  (A Band-Pass Delta-Sigma Modulator for Ultrasound Imaging at 160 MHz Clock Rate, IEEE journal of solid-state circuits, VOL. 31, NO. 12, December 1996).
Referring to Claim 1, Lisheng teaches an ultrasound imaging system probe (Abstract), comprising:
an imaging transducer head (transducer probe) arranged to transmit an ultrasound signal at a transmitted ultrasound frequency (Fig. 1(a));
a reception circuit for processing received reflected ultrasound signals (Figs. 1(a),-1(b), Pg. 121, col. 2, par. 2), 
wherein the reception circuit comprises an analogue to digital sigma delta converter comprising a closed loop, wherein the closed loop comprises a tunable band pass filter (pg. 122, col. 2, par. 2 and figs. 4-5) with a tunable center frequency and a tunable bandwidth (2.3. Tuning of filter: pg. 125, col. 2, par. 2- pg. 126, col. 2, par. 2), 
wherein the tunable center frequency is tunable between a first frequency (2.3. Tuning of filter: pg. 125, col. 2, par. 2- pg. 126, col. 2, par. 2; denotation of equation 16 that derives the central frequency ω01, quality factor Q1 and bandwidth BW1).   
Lisheng doesn’t explicitly teach a different second frequency.  Lisheng’s does disclose a device that comprises a tunable circuit which allows setting of the center frequency and bandwidth (2.3. Tuning of filter: pg. 125, col. 2, par. 2- pg. 126, col. 2, par. 2); furthermore, harmonic imaging is a well-established technique in the medical ultrasound diagnostics field, which provides additional information to echo imaging based on the transmitted frequency. The idea of using the 
Furthermore, Lisheng doesn’t explicitly teach wherein the tunable band pass filter comprises: first circuitry configured to tune the tunable bandwidth to a first bandwidth; and different, second circuity configured to tune the tunable bandwidth to a different, second bandwidth.
Norman teaches a different second frequency (Pg. 2040 Col. 1; Fig. 7-8);
tunable band pass filter (Abstract) comprises: first circuitry configured to tune the tunable bandwidth to a first bandwidth; and different, second circuity configured to tune the tunable bandwidth to a different, second bandwidth (pg. 2039, col. 1, paragraph 1, (under fig. 11) and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system probe of Lisheng with the ultrasound imaging device as taught by Norman for purpose of switching and or changing the pass band of the filter even after it is installed thereby allowing adjustability and programmability and further for achieving high-resolution imaging using a wider band in the shallow part of the imaging region where the level of high frequency components in the nonlinear components is relatively high and in the region close to the transmission focal point; thereby, obtaining a uniform image over the entire imaging region; and further with the band pass filter of thereby providing smooth frequency response.   Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be 
	
Referring to Claim 2, Lisheng, as modified, teaches the transducer head comprises an array of transducer elements, and wherein the reception circuit comprises a respective analogue to digital sigma delta converter for each transducer element of the transducer head (fig. 1(b)).

Referring to Claim 3, Lisheng, as modified, teaches the reception circuit comprises an amplifier between each transducer element and the respective analog to digital sigma delta converter (fig. 1(a)).

Referring to Claim 4, Lisheng, as modified, teaches the first circuitry is further configured to tune the tunable center frequency to the first frequency, wherein the first frequency and the first bandwidth correspond to a low resolution, high bandwidth mode of the tunable band pass filter

Referring to Claim 5, Lisheng, as modified, teaches the tunable band pass filter is further tunable to a medium resolution medium bandwidth mode corresponding to a third frequency of the tunable center frequency and a third bandwidth of the tunable bandwidth (Pg. 122, col. 2, par. 2; figs. 1 (b), 2).

Claim 6 is essentially the same as Claim 1 and refers to an ultrasound system comprising: an ultrasound imaging system probe as claimed in Claim 1; and further comprising: a controller for controlling the probe (Lisheng’ fig. 1(b);  Hashiba’ [0037]; 29 of fig. 1); a beamformer 

Referring to Claim 7, Lisheng, as modified, teaches the controller is adapted to tune at least one of the tunable center frequency or the tunable bandwidth based on an imaging mode of the ultrasound system (pg. 122, col. 2, par. 2-3; fig. 1(b) ).

Referring to Claim 8, Hashiba teaches the reception circuit is for processing received reflected ultrasound signals which are harmonics of the transmitted ultrasound signal ([0006]; [0026]-[0027]; [0031]).

Claim 9 is essentially the same as Claim 1 and refers to an ultrasound imaging method of the ultrasound imaging system probe of Claim 1.  Therefore Claim 9 is rejected for the same reasons as applied to Claim 1 above.

Claim 10 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 11, is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Referring to Claim 14, Lisheng teaches the second circuitry is further configured to tune loop filter”; figs. 1 (b), 2; Pg. 123, col. 2- Pg. 123, col. 2, 2.2. Loop-filter topology; figs. 4, 8).

Referring to Claim 15, Hashiba teaches to tune the at least one of the tunable center frequency or the tunable bandwidth based on the imaging mode ([0048]), the controller is adapted to provide synchronization signals derived from transmit signals for the imaging transducer head to the tunable band pass filter, wherein the transmit signals correspond to the imaging mode ([0041]-[0043]).

Referring to Claim 16, Hashiba teaches a probe (11) as claimed in claim 1, wherein the second frequency is a harmonic of the transmitted ultrasound frequency ([0040]).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lisheng; in view of Norman, as applied to Claim(s) 1 and 9 above, and further in view of Shiki (US 6,419,632 B1).
Referring to Claim 12, Lisheng, as modified, teaches a low power, high-resolution, programmable handheld ultrasonic receiver (pg. 122, col. 2, par. 2); however, Lisheng doesn’t explicitly teach the modes comprise a low resolution high bandwidth mode and a high resolution low bandwidth mode; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have certain selections of the tune settings since it 
Shiki teaches the modes comprise a low resolution high bandwidth mode and a high resolution low bandwidth mode (Col. 31, Ln. 25-33; wherein shallow region represents the high resolution , and deep region represents the low resolution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system probe of Lisheng with the ultrasound apparatus as taught by Shiki for purpose of efficiently removing noise down to a sufficiently low level and maintaining the S/N at a preferable level or improving it.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 13, Lisheng, as modified, teaches a low power, high-resolution, programmable handheld ultrasonic receiver (pg. 122, col. 2, par. 2); however, Lisheng doesn’t explicitly teach the modes further comprise a medium resolution medium bandwidth mode corresponding to tuning of the tunable center frequency to the first frequency and tuning of the tunable bandwidth to the first bandwidth; it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have certain selections of the tune settings since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) .
Shiki teaches the modes further comprise a medium resolution medium bandwidth mode (Col. 31, Ln. 25-33; wherein  medium region represents the medium resolution)corresponding to tuning of the tunable center frequency to the first frequency and tuning of the tunable bandwidth 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645 

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645